Case 2:17-cv-00420-JGB-KS Document 245 Filed 12/10/18 Page 1 of 1 Page ID #:9765



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.    EDCV 17-420 JGB (KSx)                                 Date December 10, 2018
   Title Western Air Charter, Inc. v. Paul Schembari, et al.



   Present: The Honorable      JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


              MAYNOR GALVEZ                                           Not Reported
                Deputy Clerk                                          Court Reporter


     Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                None Present                                          None Present


   Proceedings:    Order DISCHARGING the Order to Show Cause (Dkt. No. 233) (IN
                   CHAMBERS)


          On November 21, 2018, the Court issued an order to show cause why sanctions should
  not issue to Defendants’ counsel for (1) improper designation of documents as confidential; (2)
  presentation of frivolous arguments to the Court; and (3) failure to comply with the Court’s
  November 7, 2018 Order. (“Order,” Dkt. No. 233.) Counsel for Defendants responded to the
  Order on November 29, 2018. (Dkt. No. 235.) The Court finds Defendants’ response to be
  acceptable and will not sanction counsel. The Court DISCHARGES the order to show cause.

         IT IS SO ORDERED.
